McCLELLAN, C. J.
This cause was tried at tbe January term, 1901, of tbe circuit court. An order was then made by tbe court allowing ninety days for a bill of exceptions. This time was extended by successive written agreements of counsel to July 19, 1901. Tbe bill of exceptions appearing in tbe record was signed on July 8, 1901. This was within the time of the last agreed extension; hiit it toas after the commencement of the term of court succeeding that of the trial. On the authority of the case of Cooley v. United States Savings & Loan Association, 132 Ala. 590, which was reaffirmed and followed in the case of Birmingham Rwy. & Elec. Co. v. James, at this term, 138 Ala. 594, 36 So. Rep. 464, and has again been considered with ref-ference to the case at bar, and is now being reaffirmed, the bill of exceptions, or rather the paper purporting to be a bill of exceptions, in this case must be disallowed as a bill of exceptions and stricken from the record because signed, though upon agreement, after the commencement of the next term of the court following the trial term, in violation of Buie 30 of Circuit and Inferior Courts Practice (Code, 1896, p. 1200).
All the assignments of error are based upon the supposed bill of exceptions. That being eliminated from the record, no ruling of the circuit court is presented for review, and the judgment must be affirmed.
Affirmed.